DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims earliest priority to Dec 11 2019.
Status of Claims
Claims 1-18 are pending, claims 1-16 are under examination and claims 17-18 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on Aug 18 2022 is acknowledged, encompassing claims 1-14 and 16.  Upon further search and consideration, claim 15 is rejoined and examined.

Information Disclosure Statement
	The IDS(s) submitted on April 28 2020 and Oct 11 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 16 are indefinite for the recitation of the term “excellent flowability.”
The term “excellent” in claim 13 and 16 is a relative term which renders the claim indefinite. The term “excellent” as defined by the claim, does not correlate or agree with the definition of the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is pointed out that Table 1, page 16 of the specification defines “excellent” flowability to have a Hausner Ratio of 1.00-1.11. Claim 13 recites the “excellent flowability” to be a Hausner Ratio of less than 1.25.  As the usage of excellent in claim 13 differs from the claimed Hausner Ratio of Table 1 of the specification, “excellent” is indefinite as it is a relative term that contradicts the definition as defined by Applicant’s specification.  Amendment of the claims to conform the Hausner Ratio to that of Table 1, or deletion of the term “excellent” will overcome this rejection.
It is pointed out that the specification defines a Flowdex index of 4 (and presumably less) for “excellent” flowability, see paragraph 45. Claims 13 and 16 note that “excellent” flowability would be a Flowdex index of less than 20 or less than 10, respectively. As the limitation of claims 13 and 16 differs from that defined in the specification at paragraph 45 in terms Flowdex index, the relative term “excellent” is indefinite as it contradicts the specification. Amendment of the claims to conform the Flowdex index to that of paragraph 45, or deletion of the term will overcome this rejection. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites that the claimed composition has the intended use where said composition is intended to be stored in moisture resistant packaging.
Claim 12 recites the intended use of the composition where the water content is tested at the end of a manufacturing run or after the composition has been stored for about 3 months in moisture resistant packaging.
The claimed invention is directed to a composition with the physical properties as defined in claim 1.  The int intended uses of claims 11-12 do not add patentable weight of the claimed invention as they do no further add a structural/physical limitation to the claimed composition. Rather they just recite an intent to store the composition in a moisture resistant package and an intent to test the water content post manufacturing or post storage for 3 months. 
As claims 11-12 do not further limit the claimed composition, but merely recite intended uses without patentable weight, they fail to composition claim 1 from which they depend from, are therefore rejected under 35 USC 112(d).  In terms of art rejections, as these intended use limitations do not further limit the composition of claim 1 and therefore do not hold patentable weight, prior art teaching the composition of claim 1 will teach these claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/037960, cited on Oct 22, 2022 IDS. 
Claim 1 is directed to a metal complex or metal chelate composition with a water content of less than about 15% and less than about 1 % nanoparticles by total weight of the composition. Claim 2 discloses an amino acid ligand with the metal complex/chelate of claim 1.
US Pub 960 discloses when metal compounds with amino acids undergo a reaction, so-called chelates are created, see paragraph 4. US Pub 960 discloses chelate compounds exist among other things for the metals copper, zinc, manganese, iron, calcium, magnesium, cobalt, vanadium, selenium and nickel and for the amino acids glycine, lysine and methionine, see paragraph 4.
Regarding claims 1-2 and the claimed composition, US Pub 960 discloses amino acid chelate compounds (see claim 1 ), such as copper glycinates (see example 1 ).
Regarding the limitations of nanoparticle content and water content, US Pub 960 discloses particle sizes from 40 to 60 μm (see claim 30), i.e., there are no nanoparticles, see Fig. 1. US Pub 960 discloses the maximum water content in the product is preferably 3% (see paragraph 43), it is < 2% in example 1.
Regarding claim 2 and the limitation of an amino acid ligand, US Pub 960 discloses glycinate as the amino acid ligand, see copper glycinate, Example 1.
Regarding claim 3 wherein the water activity measure of the composition is less than about 0.5, as US Pub 960 discloses the claimed composition with the claimed water content and nanoparticle content, the water activity property of the composition is inherent to compositions of US Pub 960 that anticipate claim 1.
Regarding claims 4-6 wherein the composition has less than about 0.5% or 0.25% or 0.01% nanoparticles by total weight of the composition, US Pub 960 discloses particle sizes from 40- 60 μm (see claim 30), i.e., there are no nanoparticles, see Fig. 1.
Regarding claims 7-10 and the limitations of water content of less than about 12%, 10%, 8% or 6%, US Pub 960 discloses the maximum water content in the product is preferably 3% (see paragraph 43), it is < 2% in example 1 .
Claim 11 is directed to the metal complex or metal chelate composition of claim 1, wherein the composition is stored in moisture resistant packaging.
Claim 12 is directed to the metal complex or metal chelate composition of claim 1, wherein the water content is measured at the end of the manufacturing run or after the composition has been stored for about 3 months in moisture resistant packaging.
Regarding claims 11-12, because they recite/claim mere intended uses of the composition of claim 1, where such uses do not add patentable weight to the claimed invention, they are anticipated by the teachings of US Pub 960 that teach the composition of claim 1.
Claim 14 is directed to the metal complex or metal chelate composition of claim 1, wherein the metal is selected from the group consisting of iron, magnesium, zinc, calcium, and combinations thereof.
Regarding claim 14, US Pub 960 discloses when metal compounds with amino acids undergo a reaction, so-called chelates are created, see paragraph 4. Chelate compounds exist among other things for the metals copper, zinc, manganese, iron, calcium, magnesium, cobalt, vanadium, selenium and nickel and for the amino acids glycine, lysine and methionine, see paragraph 4.
Regarding claim 15, US Pub 960 discloses the use of animal feed as the composition, see paragraphs 50-51. 
Therefore, the claimed invention is anticipated by the prior art.

Claim(s) 1-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/162803 A1, cited on Oct 22 2022 IDS. 
Claim 1 is directed to a metal complex or metal chelate composition with a water content of less than about 15% and less than about 1 % nanoparticles by total weight of the composition. Claim 2 discloses an amino acid ligand with the metal complex/chelate of claim 1.
US Pub 803 discloses (see claim 1) a metal glycinate complex. US Pub 803 discloses the metal ions are calcium, magnesium, zinc, iron, copper, manganese, sodium, potassium, cobalt, and nickel (see claim 2).
US Pub 803 discloses that for its metal complex, the metal glycinate complex is dried to remove any free water (see paragraph 34). Regarding the water content limitation, US Pub 803 discloses the total water in the Mn glycinate is about 2% (see paragraph 35). Regarding the nanoparticle content limitation, US Pub 803 discloses the complex is finally milled and sieved, screen sizes of 104 and 600 μm, hence the particles are larger than 104 and smaller than 600 μm, see paragraph 38. 
Regarding claim 3 wherein the water activity measure of the composition is less than about 0.5, as US Pub 803 discloses the claimed composition with the claimed water content and nanoparticle content, the water activity property of the composition is inherent to compositions of US Pub 960 that anticipate claim 1.
Regarding claims 4-6 wherein the composition has less than about 0.5% or 0.25% or 0.01% nanoparticles by total weight of the composition, US Pub 803 discloses the complex is finally milled and sieved, screen sizes of 104 and 600 μm, hence the particles are larger than 104 and smaller than 600 μm, thus meeting the nanoparticle limitation, see paragraph 38. 
Regarding claims 7-10 and the limitations of water content of less than about 12%, 10%, 8% or 6%, US Pub 803 discloses the total water in the Mn glycinate is about 2% (see paragraph 35). 
Claim 11 is directed to the metal complex or metal chelate composition of claim 1, wherein the composition is stored in moisture resistant packaging.
Claim 12 is directed to the metal complex or metal chelate composition of claim 1, wherein the water content is measured at the end of the manufacturing run or after the composition has been stored for about 3 months in moisture resistant packaging.
Regarding claims 11-12, because they recite/claim mere intended uses of the composition of claim 1, where such uses do not add patentable weight to the claimed invention, they are anticipated by the teachings of US Pub 803 that teach the composition of claim 1.
Claim 14 is directed to the metal complex or metal chelate composition of claim 1, wherein the metal is selected from the group consisting of iron, magnesium, zinc, calcium, and combinations thereof. 
Regarding claim 14, US Pub 803 discloses various metal glycinate complexes, including calcium, magnesium, zinc, iron, copper, manganese, sodium, potassium, cobalt, and nickel, see paragraph 14. Regarding claim 15, US Pub 803 discloses the use of animal feed as the composition, see paragraph 6. 
Therefore, the claimed invention is anticipated by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/304564 A1, as evidenced by US 2014/037960, cited on Oct 22, 2022 IDS and Yin et al. (Journal of Innovative Optical Health Sciences Vol. 10, No. 03, 1650052 (2017)), cited by the Examiner.
Claim 1 is directed to a metal complex or metal chelate composition with a water content of less than about 15% and less than about 1 % nanoparticles by total weight of the composition. Claim 2 discloses an amino acid ligand with the metal complex/chelate of claim 1.
Regarding claims 1-2 and the claimed composition, US Pub 564 discloses a dry powder composition that “may contain . . . .  up to about 15% water or other solvent, or be substantially free of water or other solvent, or be anhydrous”, see paragraph 44. Regarding the metal complex/chelate limitation US Pub 564 discloses its dry powder/particles contain one or more metal cation salts (see paragraph 64, magnesium, etc.), such as magnesium glycinate, i.e. magnesium bisglycinate per Table 2 of the specification), see paragraph 71. 
Regarding the nanoparticle percentages of less than about 1% by total weight, US Pub 564 discloses its dry powder has a volumetric median geometric diameter (VMGD) of 10 micrometers or less, preferably between about 7 micrometers and 0.5 micrometers, preferably 2.5 micrometers and 1.0 micrometer, see paragraph 25.  Therefore, there are no nanoparticles present in the dry powder of US Pub 564.
It is noted that US Pub 564 does not necessarily recite the limitation of metal chelate/complex, nor does it teach that magnesium glycinate as recited therein, is a metal chelate/complex.  To address this, US Pub 960 discloses when metal compounds with amino acids undergo a reaction, so-called chelates are created, see paragraph 4. US Pub 960 discloses chelate compounds exist among other things for the metals copper, zinc, manganese, iron, calcium, magnesium, cobalt, vanadium, selenium and nickel and for the amino acids glycine, lysine and methionine, see paragraph 4
Further, Yin et al. (Journal of Innovative Optical Health Sciences Vol. 10, No. 03, 1650052 (2017)) discloses the structural characterization of magnesium glycinate to be metal chelates (see title and abstract), where it teaches metal glycinate chelates are formed by glycine and metal compounds through chemical reactions, see abstract. 
The rationale to support a obviousness finding are the prior art findings regarding magnesium glycinate as a chelate/complex according to known methods (those of US Pub 564 to form compositions thereof as claimed), to predictably arrive at the claimed invention.
Regarding claim 2 and the limitation of an amino acid ligand, US Pub 564 discloses glycinate as the amino acid ligand, see paragraph 71.
Regarding claim 3 wherein the water activity measure of the composition is less than about 0.5, as US Pub 564 discloses the claimed composition with the claimed water content and nanoparticle content, the water activity property of the composition is necessarily present to compositions of US Pub 564 that render claim 1 obvious.
Regarding claims 4-6 wherein the composition has less than about 0.5% or 0.25% or 0.01% nanoparticles by total weight of the composition, US Pub 564 discloses its dry powder has a volumetric median geometric diameter (VMGD) of 10 micrometers or less, preferably between about 7 micrometers and 0.5 micrometers, preferably 2.5 micrometers and 1.0 micrometer, see paragraph 25.  Therefore, there are no nanoparticles present in the dry powder of US Pub 564.
Regarding claims 7-10 and the limitations of water content of less than about 12%, 10%, 8% or 6%, US Pub 564 discloses a dry powder composition that may contain up . . .  to about 15% water or other solvent, or be substantially free of water or other solvent, or be anhydrous, see paragraph 44.
Claim 11 is directed to the metal complex or metal chelate composition of claim 1, wherein the composition is stored in moisture resistant packaging.
Regarding claim 11 and the limitation of storage in a moisture resistant packaging, US Pub 564 discloses that its respirable dry powders and respirable dry particles can be packaged (e.g., in sealed capsules, blisters, vials), see paragraph 265. 
Claim 12 is directed to the metal complex or metal chelate composition of claim 1, wherein the water content is measured at the end of the manufacturing run or after the composition has been stored for about 3 months in moisture resistant packaging.
As noted above, because claims 11-12 recite mere intended uses of the composition of claim 1, where such uses do not add patentable weight to the claimed invention, they are rendered obvious by the teachings of US Pub 564 that teach the composition of claim 1. 
Regarding claim 13, as noted above US Pub 564 discloses metal complex/chelate compositions as described above including magnesium glycinate, see above discussion. With regard to claim 13 and the limitation of flowability as determined by a Hausner ratio of less than 1.25, US Pub 564 discloses the claimed powder compositions have good flowability where the Hausner ratio of 1.1, see paragraph 223.
Regarding claim 14 wherein the metal is selected from the group consisting of iron, magnesium, zinc, calcium, and combinations thereof, US Pub 564 discloses various metal salts such as iron, magnesium, calcium see paragraphs 69-71. See also paragraph 77 for the teaching of Zinc.
Claim 16 is directed to the metal complex or metal chelate composition with excellent flowability as determined by a Hausner ratio of less than 1.12 or a Flowdex index of less than 10, wherein the composition has less than 1 % nanoparticles by total weight of the composition.
 Regarding claim 16, US Pub 564 discloses the claimed powder compositions have good flowability where the Hausner ratio of 1.1, see paragraph 223.
Regarding the nanoparticle percentages of less than about 1% by total weight, US Pub 564 discloses its dry powder has a volumetric median geometric diameter (VMGD) of 10 micrometers or less, preferably between about 7 micrometers and 0.5 micrometers, preferably 2.5 micrometers and 1.0 micrometer, see paragraph 25.  Therefore, there are no nanoparticles present in the dry powder of US Pub 564.
Accordingly, the claimed invention is prima facie obvious over the cited art.

Conclusion
	In summary, no claims are allowed. 

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629